                                      Case:19-04258-swd                               Doc #:224 Filed: 11/21/19                     Page 1 of 67

 Fill in this information to identify your case and this filing:

 Debtor 1                    Najeeb Ahmed Khan
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF MICHIGAN

 Case number            19-04258                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        23451 Lakeview Drive                                                           Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Edwardsburg                       MI        49112-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,100,000.00               $1,100,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other     Marital Home                     (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee Simple w/non-filing spouse
        Cass                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Parcel 14-090-095-018-01 & -00 SEV $624500




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                     Case:19-04258-swd                      Doc #:224 Filed: 11/21/19                           Page 2 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                                      Case number (if known)          19-04258

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       23443 Lakeview Drive                                                   Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Edwardsburg                       MI        49112-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $650,000.00                   $650,000.00
                                                                              Timeshare
                                                                                        Guest Residence /
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other     Garage Home                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee Simple w/non-filing spouse
       Cass                                                                   Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Parcels 14-090-095-020-00/ -019-00 SEV $250700


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       8650 S Ocean Drive                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       PH 3                                                                   Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Jensen Beach                      FL        34957-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $950,000.00                   $950,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee Simple w/non-filing spouse
       Saint Lucie                                                            Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       3534-501-0069-000/8, assessed value $693500 Regency Island Dunes
                                                                       Building 1




Official Form 106A/B                                                      Schedule A/B: Property                                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case:19-04258-swd                      Doc #:224 Filed: 11/21/19                           Page 3 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                                      Case number (if known)          19-04258

       If you own or have more than one, list here:
 1.4                                                                   What is the property? Check all that apply
       8650 S Ocean Drive                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       PH 1                                                                   Duplex or multi-unit building                   the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Jensen Beach                      FL        34957-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $875,000.00                   $875,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee Simple w/non-filing spouse
       Saint Lucie                                                            Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       3534-501-0067-000/4, assessed value $711700 Regency Island Dunes
                                                                       Building 1


       If you own or have more than one, list here:
 1.5                                                                   What is the property? Check all that apply
       S Ocean Drive                                                          Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Jensen Beach                      FL        34957-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                      $60,000.00                    $60,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other     Boat Docks                            (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                                                                              Joint Tenants w/full rights of
                                                                                                                              survivorship - upon information and
                                                                              Debtor 1 only                                   belief
       Saint Lucie                                                            Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       TWO Boat Docks #1 purchased 1997, Dock #5 purchased 12/2018 has
                                                                       deep water and a lift @ $30000/each; see respective Slip License
                                                                       Agreements with Island Dunes Yacht Club, Inc.




Official Form 106A/B                                                      Schedule A/B: Property                                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case:19-04258-swd                      Doc #:224 Filed: 11/21/19                           Page 4 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                                      Case number (if known)          19-04258

       If you own or have more than one, list here:
 1.6                                                                   What is the property? Check all that apply
       Lot 49 Skaggs Hollow                                                   Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Deer Lodge                        MT        59722-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $250,000.00                    $250,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                                                                              Joint Tenants w/full rights of
                                                                              Debtor 1 only                                   survivorship
       Powell                                                                 Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       vacant residential lot (0.22 acres $354492) Geocode
                                                                       28-1677-03-3-02-35-000


       If you own or have more than one, list here:
 1.7                                                                   What is the property? Check all that apply
       10040 E Happy Valley Road, #789                                        Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Scottsdale                        AZ        85255-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                 $2,800,000.00                    $2,800,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                                                                              Community Property with Right of
                                                                              Debtor 1 only                                   Survivorship
       Maricopa                                                               Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       APN: 217-03-108 Desert Highlands Phase 3 full cash value per county
                                                                       records $1,494,600; listed for sale




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                      Case:19-04258-swd                            Doc #:224 Filed: 11/21/19                            Page 5 of 67
 Debtor 1         Najeeb Ahmed Khan                                                                                             Case number (if known)          19-04258

        If you own or have more than one, list here:
 1.8                                                                         What is the property? Check all that apply
        Lakeview Drive                                                                Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Edwardsburg                       MI        49112-0000                        Land                                            entire property?              portion you own?
        City                              State              ZIP Code                 Investment property                                    $200,000.00                   $200,000.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other     Pole Barn                             (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only                                   Fee Simple w/non-filing spouse
        Cass                                                                          Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             15 acres across street at 23451 , Parcel #14-090-095-037-00 SEV $100200


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                           $6,885,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Auburn                                          Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        851 Boat-tail Speedster                            Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         1935                                               Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
         VIN: 85133175E located at
         Aeroplex Drive storage facility                                   Check if this is community property                               $650,000.00                   $325,000.00
                                                                           (see instructions)



  3.2     Make:         Ford                                            Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Escape                                             Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2015                                               Debtor 2 only
                                                    approx                                                                             Current value of the         Current value of the
          Approximate mileage:                       40000                 Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
          Joint with Sarah Shoemaker
                                                                           Check if this is community property                                 $12,000.00                      $6,000.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                                 Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 6 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258

  3.3    Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      F150                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only
                                              approx                                                                   Current value of the      Current value of the
         Approximate mileage:                  14000                 Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Co-owner maintains
        possession/use/insurance                                     Check if this is community property                      $55,000.00                  $27,500.00
                                                                     (see instructions)



  3.4    Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      XKE Coupe                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 1E772678W maroon
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)



  3.5    Make:       Alfa Romeo                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Giulietta Sprint                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   62516                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: AR158831 red/grey
                                                                     Check if this is community property                      $70,000.00                  $70,000.00
                                                                     (see instructions)



  3.6    Make:     Alpha Romeo                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Giulietta Spider                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1959                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:     Unknown                            Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 149504904 black/red
                                                                     Check if this is community property                     $100,000.00                $100,000.00
                                                                     (see instructions)



  3.7    Make:       Alpine                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Renault A110                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1973                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 20266 blue/black race car
                                                                     Check if this is community property                     $100,000.00                $100,000.00
                                                                     (see instructions)



  3.8    Make:       AMC                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mighty Mite                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: AMC3307196 Jeep Army
        green                                                        Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 7 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258

  3.9    Make:       Amphicar                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 10652372 red
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  0      Make:     Amphicar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Convertible Blue                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1966                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 101369
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  1      Make:       Arnolt                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bristol                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 404X3084 silver/grey
                                                                     Check if this is community property                     $325,000.00                $325,000.00
                                                                     (see instructions)


  3.1
  2      Make:       Aston Martin                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      DB6                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# DB62558R RHD,
        seafoam green/black                                          Check if this is community property                     $250,000.00                $250,000.00
                                                                     (see instructions)


  3.1
  3      Make:       Aston Martin                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      DB5                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1964                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# DB5/1900/R
        blue/black                                                   Check if this is community property                     $750,000.00                $750,000.00
                                                                     (see instructions)


  3.1
  4      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Swallow                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1929                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 5802 chassis plate
        is B7949, ex Hyman,                                          Check if this is community property                      $30,000.00                  $30,000.00
        green/cream                                                  (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 8 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  5      Make:       Austin-Healy                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Sprite                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 16797 bugeye
        sprite, red/black                                            Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  6      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      3000                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1962                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# HBT7L18616
        white/dark blue                                              Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  7      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini Moke                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AABIL841453
        yellow/yellow                                                Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  8      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini Moke                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# AABIL807921
        green/black seats                                            Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  9      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini pickup                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# XLU1248767
        blue/red, tan seats                                          Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.2
  0      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Woody                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1964                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AAW75899820
        red/red                                                      Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 9 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  1      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini Cooper S                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# XA2S1142654A
        green/white                                                  Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  2      Make:     Austin                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    A35 Panel Van                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1958                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AV5LCS135958
                                                                     Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  3      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      840 Convertible                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1953                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   68113                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# GD5L745945 light
        blue/ dark blue                                              Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.2
  4      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Heavy Taxi                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1936                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 80776 black and
        blue                                                         Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  5      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini Cooper                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1964                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# AA2S7S473276A
        Racecar, #64, grey 2 door                                    Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  6      Make:       Auto Union                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      2 Door                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   55901                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 6820133887
        grey/red                                                     Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 10 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  7      Make:       AutoBianchi                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      500                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 10798 red/black
                                                                     Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  8      Make:       AutoBianchi                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bianchina Sp Cab                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   85027                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 1007191,
        white/black                                                  Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  9      Make:       Alfa Romeo                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Montreal                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1971                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AR1425491 2 door
        red/black                                                    Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.3
  0      Make:       Alfa Romeo                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      1750                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970s                                           Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  75,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AR1530380
        red/brown                                                    Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.3
  1      Make:     Lotus                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Elite Racing Car                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1960                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# EB-2021692 located
        in repair facility, St. Louis, MO                            Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.3
  2      Make:     Wolsley                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Union Jack Racing Car                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1966                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# W-A2S282960
        British Flag                                                 Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 11 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.3
  3      Make:       Bedford CA                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     Dormobile by                                                                                      the amount of any secured claims on Schedule D:
         Model:      Martin-Walter                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# CALV163588
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.3
  4      Make:       Bentley                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Model 3 4 1/2                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1924                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 406 green/red
                                                                     Check if this is community property                     $300,000.00                $300,000.00
                                                                     (see instructions)


  3.3
  5      Make:       BMW                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Isetta 300                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1957                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 509090 red/grey
                                                                     Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.3
  6      Make:       Borgward                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Isabella                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 1149737 black
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.3
  7      Make:       Bristol                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      403                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1951                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 4031500
        black/maroon 2 door                                          Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.3
  8      Make:       Brough                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Superior Dual                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1937                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# CH6D714160090
        dark blue/black fenders, tan                                 Check if this is community property                      $75,000.00                  $75,000.00
        interior                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 12 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.3
  9      Make:       Buick                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     Roadmaster                                                                                        the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1954                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unkonwn                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 7A6015247
        yellow/maroon                                                Check if this is community property                      $70,000.00                  $70,000.00
                                                                     (see instructions)


  3.4
  0      Make:       Cadillac                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Eldorado                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 59E039718
        Green/green                                                  Check if this is community property                     $225,000.00                $225,000.00
                                                                     (see instructions)


  3.4
  1      Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      3100 Truck                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1952                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 21KPA1143
        green/black fenders                                          Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.4
  2      Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Corvette Fuelie                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   76598                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# J58S102873 silver,
        white covers, black interior, 4                              Check if this is community property                     $100,000.00                $100,000.00
        spd convertible                                              (see instructions)


  3.4
  3      Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Corvette Fuelie                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only
                                           87 since                                                                    Current value of the      Current value of the
         Approximate mileage:           restoration                  Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 30837S113206
        red/black, 4 spd                                             Check if this is community property                     $150,000.00                $150,000.00
                                                                     (see instructions)


  3.4
  4      Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Impala                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 24-428 Jeff Gordon
        Race Car #24                                                 Check if this is community property                     $125,000.00                $125,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 13 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.4
  5      Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Impala                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 88-747 Dale
        Earnhardt Jr Nascar                                          Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.4
  6      Make:     Citroen                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    2CV Dual-Engine                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1963                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# B3509 Sahara,
        grey/black                                                   Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.4
  7      Make:     Citroen                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    DS21 Decapotable                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1966                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:      24060                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# DS214350118
        green/black, automatic                                       Check if this is community property                     $200,000.00                $200,000.00
                                                                     (see instructions)


  3.4
  8      Make:       Citroen                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Van                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 252280 beige, red
        belt line                                                    Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.4
  9      Make:       Citroen                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mehari                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 01CA2801
        white/black seats                                            Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.5
  0      Make:       Citroen                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      SM                                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1974                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   36097                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# AC7300SD0764
        grey/brown, automatic                                        Check if this is community property                      $70,000.00                  $70,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 14 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.5
  1      Make:     Clement                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Rear Entrance Tonneau                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1904                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         London to Brighton 2018, blue
        and maroon, registered in UK, 4                              Check if this is community property                     $325,000.00                $325,000.00
        cyl                                                          (see instructions)


  3.5
  2      Make:       Cooper                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Jaguar                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1955                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# CJ/2/55 white/green
        seats                                                        Check if this is community property                  $1,892,500.00               $1,892,500.00
                                                                     (see instructions)


  3.5
  3      Make:       Cooper                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Monaco                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# CM159 off white
                                                                     Check if this is community property                     $225,000.00                $225,000.00
                                                                     (see instructions)


  3.5
  4      Make:     Cord                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    812 Convertible                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1937                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 32023F maroon/tan
                                                                     Check if this is community property                     $325,000.00                $325,000.00
                                                                     (see instructions)


  3.5
  5      Make:     Crosley                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    "happy wagon"                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1948                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# CC50039
                                                                     Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.5
  6      Make:       Cushman                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Truck                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         off white
                                                                     Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 15 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.5
  7      Make:       Datsun                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      240Z                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         lime green/black
                                                                     Check if this is community property                      $75,000.00                  $75,000.00
                                                                     (see instructions)


  3.5
  8      Make:       De Tomaso                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pantera                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   14000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# THPNDD03968
        yellow/black                                                 Check if this is community property                      $70,000.00                  $70,000.00
                                                                     (see instructions)


  3.5
  9      Make:       DeLorean                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      DMC 12                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1981                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   12396                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SCEDT26T3BD005698                                            Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.6
  0      Make:     Desoto                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Custom Convertible                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1949                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:      83163                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# S1376502
        green/green                                                  Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.6
  1      Make:       Desoto                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Adventurer                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1957                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 50412693 white
        with gold roof and side                                      Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.6
  2      Make:       Devin                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Triumph                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1956                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# chassis 28, engine
        Ts14142E                                                     Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 16 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.6
  3      Make:     Dodge                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    H44 Tow Truck                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1933                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# H448604671
        red/black                                                    Check if this is community property                      $45,000.00                  $45,000.00
                                                                     (see instructions)


  3.6
  4      Make:       Dodge                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Demon                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                      933               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        2C3CDZH92JH100109 dark                                       Check if this is community property                     $100,000.00                $100,000.00
        grey/black, comes with box                                   (see instructions)


  3.6
  5      Make:       Dodge Alfa tz3                            Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Viper                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2010                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                      201               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        1B3AZ6JZ9AV100128 red/tan                                    Check if this is community property                     $400,000.00                $400,000.00
                                                                     (see instructions)


  3.6
  6      Make:       ELCAR                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      891                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1928                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# A6A22 S. Ray Miller
        lycomb engine                                                Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.6
  7      Make:       ERF                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      D16                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1942                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID#
        SABV3R0329252378 transport                                   Check if this is community property                      $25,000.00                  $25,000.00
        truck, maroon                                                (see instructions)


  3.6
  8      Make:       Facel                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Vega HK500                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   29840                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# HK1CA1 silver/red
                                                                     Check if this is community property                     $120,000.00                $120,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 17 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.6
  9      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      225S                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1952                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   23733                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 0164ED original
        dash                                                         Check if this is community property                  $2,365,000.00               $2,365,000.00
                                                                     (see instructions)


  3.7
  0      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Daytona                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   20000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 14849 red/tan
                                                                     Check if this is community property                     $400,000.00                $400,000.00
                                                                     (see instructions)


  3.7
  1      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Dino 246 GT                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 02828 silver/tan
                                                                     Check if this is community property                     $250,000.00                $250,000.00
                                                                     (see instructions)


  3.7
  2      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Testarossa                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1991                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                    5244                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        2FFSG17A0M0086832 red/tan                                    Check if this is community property                     $100,000.00                $100,000.00
                                                                     (see instructions)


  3.7
  3      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      550                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1998                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   20500                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        ZFFZR49A0W0110699                                            Check if this is community property                     $100,000.00                $100,000.00
        black/black                                                  (see instructions)


  3.7
  4      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      488                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                      low               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        ZFF80AMA6H0220414 blue/tan                                   Check if this is community property                     $300,000.00                $300,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 18 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.7
  5      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Topolino                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1947                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 110724 black/grey
                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.7
  6      Make:     Fiat                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    500 C Topolino                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1951                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         MC16
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.7
  7      Make:     Fiat                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    8V Ghia Super                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1953                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 106000041ex
        traber, maroon/cream                                         Check if this is community property                  $1,656,250.00               $1,656,250.00
                                                                     (see instructions)


  3.7
  8      Make:     Fiat                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Bellevedier 500C                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1953                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 411762 grey/two
        tone                                                         Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.7
  9      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Red Devil                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1954                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 106000080
        red/black roof, black interior                               Check if this is community property                  $1,325,500.00               $1,325,500.00
                                                                     (see instructions)


  3.8
  0      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Multipla 600                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   15484                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 38288 grey and
        white, green interior paint and                              Check if this is community property                      $35,000.00                  $35,000.00
        chrome                                                       (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 19 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.8
  1      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Abarth Zagato                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1960                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 100598962
        silver/black                                                 Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.8
  2      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      600D                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 100D1019439 blue
        (mid-restoration)                                            Check if this is community property                        $8,000.00                   $8,000.00
                                                                     (see instructions)


  3.8
  3      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      1100                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   20000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 103G1010341
        white, 4 dr sedan                                            Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.8
  4      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Abarth 850 Spider                               Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   89534                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 100GS007300
        red/black vinyl top                                          Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.8
  5      Make:     Fiat                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    850 Spiaggetta                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1970                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 100GB1290331
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.8
  6      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      500L                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   72276                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 110F250215
        cream/black                                                  Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 20 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.8
  7      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Sport 850                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1971                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#100GB337291 forest
        green/brown                                                  Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.8
  8      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      850 Special                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1971                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 100GB1618153
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.8
  9      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      124 Spider                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1973                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  65,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 124CS0064224 lime
        green/black                                                  Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.9
  0      Make:     Fiat                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    850 Convertible                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1973                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 100GS001770
        red/brown                                                    Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.9
  1      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Spider                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1979                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  90,479                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 124CS20147052
        light blue/tan                                               Check if this is community property                        $8,000.00                   $8,000.00
                                                                     (see instructions)


  3.9
  2      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      X1/9                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1981                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        ZFABS00A9B8138756                                            Check if this is community property                        $8,000.00                   $8,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 21 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.9
  3      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Abarth                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   2,500                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID#
        3C3CFFFH3CT314295 black and                                  Check if this is community property                      $20,000.00                  $20,000.00
        red                                                          (see instructions)


  3.9
  4      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      8V Vignale                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1954                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  27,151                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 106000047 ex
        traber, red/tan                                              Check if this is community property                     $947,500.00                $947,500.00
                                                                     (see instructions)


  3.9
  5      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      FR80 Abarth                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 110F0862866 light
        blue/ red and white interior                                 Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.9
  6      Make:     Fiat                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    1500 Convertible                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1967                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 118K045290
        maroon/tan                                                   Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.9
  7      Make:       Fiat                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Dino Spyder                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  89,808                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# DSM49540M
        yellow/black 5 spd 2.4L                                      Check if this is community property                     $100,000.00                $100,000.00
                                                                     (see instructions)


  3.9
  8      Make:     Ford                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                   Model A Roadster                                                                                    the amount of any secured claims on Schedule D:
         Model:    Pickup                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1930                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# Engine A2800129
                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 22 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.9
  9      Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      F100                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1948                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 87HY93600
        red/grey cloth interior                                      Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  00     Make:     Ford                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Cortina Wagon                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1965                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# Z87E535210E
                                                                     Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  01     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Lotus Cortina                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# BA74FS59244
        cream/green stripe, black                                    Check if this is community property                      $40,000.00                  $40,000.00
        interior                                                     (see instructions)


  3.1
  02     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Cortina                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# BA74M59831
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  03     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      GT Heritage                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                      879               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        1FAFP90S96Y400974                                            Check if this is community property                     $400,000.00                $400,000.00
                                                                     (see instructions)


  3.1
  04     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Roadster                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1933                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 18346821 street
        rod, copper/brown/tan top                                    Check if this is community property                     $150,000.00                $150,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 23 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  05     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Anglia                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  19,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# FBM7646 salmon,
        white roof                                                   Check if this is community property                      $12,000.00                  $12,000.00
                                                                     (see instructions)


  3.1
  06     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Taunus                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 106077 red/white
        roof, European built                                         Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  07     Make:     Ford                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Shelby GT 350H                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1966                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# SFM65590 factory 4
        spd, black/gold                                              Check if this is community property                     $225,000.00                $225,000.00
                                                                     (see instructions)


  3.1
  08     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bronco                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  85,775                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# U15NLA72709
        turqoise/white                                               Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.1
  09     Make:       Formula V                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Racecar                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         yellow
                                                                     Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)


  3.1
  10     Make:       Formula Lynx                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Racecar                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        white, red stripe LOGBOOK
        included                                                     Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 24 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  11     Make:       Ginetta                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      G4R                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 203 green/silver
        roof, UK race history                                        Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  12     Make:       Ginetta                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      G Racecar                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# G4/0427 red,
        independent rear suspension                                  Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.1
  13     Make:       Goggomobil                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      TS-250 Coupe                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1959                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  44,730                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 02132084 red/grey
                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.1
  14     Make:     Goggomobil                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    TI-250 Transporter                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1958                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# A0758 yellow
        dubble bubble                                                Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.1
  15     Make:       Griffith                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Goupe                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 200/5/002,
        1019-L19KA state vin red/black                               Check if this is community property                      $80,000.00                  $80,000.00
        standard 210 engine                                          (see instructions)


  3.1
  16     Make:     Heinkel                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Tourist Scooter                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1963                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 0236937 dark grey
                                                                     Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 25 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  17     Make:     Hillman                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Minx Convertible                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1960                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# engine B1005701
        blue/blue                                                    Check if this is community property                      $18,000.00                  $18,000.00
                                                                     (see instructions)


  3.1
  18     Make:     Hillman                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Convertible Project Car                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1960                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        "parts car" poor condition
                                                                     Check if this is community property                        $1,000.00                   $1,000.00
                                                                     (see instructions)


  3.1
  19     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      S600 Coupe                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AS285C1000950
        turquoise                                                    Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  20     Make:     Honda                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    S600 Convertible                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1967                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        MT Vehicle ID# AS2851009319
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  21     Make:     Honda                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    S800 Convertible                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1969                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# AES800100548
        red/black                                                    Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  22     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      N600                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  58,791                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# AN600-1022709
        maroon/black vinyl and cloth                                 Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 26 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  23     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Z600                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# A26001007154
        orange/black                                                 Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  24     Make:       Hudson                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Shaw Special                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1917                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 123 yellow/blue
                                                                     Check if this is community property                     $175,000.00                $175,000.00
                                                                     (see instructions)


  3.1
  25     Make:       Hudson                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Fire Engine                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1927                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 772044 red
                                                                     Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.1
  26     Make:     Hudson                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Railton Convertible                               Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1937                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 644474
        mid-restoration, green                                       Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.1
  27     Make:       Hudson                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pickup                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1946                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 3846004 blue/blue,
        leather interior                                             Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  28     Make:       Hudson                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Hornet 6                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1952                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 7B201613
        green/two tone green interior                                Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 27 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  29     Make:       Hudson                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Hornet Twin H                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1952                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 183883
                                                                     Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  30     Make:       Hudson                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Italia                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1955                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# IT10010
                                                                     Check if this is community property                     $350,000.00                $350,000.00
                                                                     (see instructions)


  3.1
  31     Make:     Hudson                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                   Hornet Convertible                                                                                  the amount of any secured claims on Schedule D:
         Model:    Blue                                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1951                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 7A46946 blue/blue,
        Twin H Carbs                                                 Check if this is community property                      $75,000.00                  $75,000.00
                                                                     (see instructions)


  3.1
  32     Make:       Hummer                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      H1 4-Door                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1997                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  15,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        1377A9031VE176636 turbo                                      Check if this is community property                      $70,000.00                  $70,000.00
        diesel, silver/grey                                          (see instructions)


  3.1
  33     Make:       Iso                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Isettacarro                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1957                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# B158073blue,
        woody rear                                                   Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  34     Make:       Iso                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Series 1                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1968                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# GL 810191 yellow
                                                                     Check if this is community property                     $375,000.00                $375,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 28 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  35     Make:       Iso Grifo                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      GL Series 1                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1968                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 840212 silver/light
        tan                                                          Check if this is community property                     $325,000.00                $325,000.00
                                                                     (see instructions)


  3.1
  36     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      140MC Coupe                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1955                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# G3508S light blue/
        dark blue, original engine and                               Check if this is community property                      $90,000.00                  $90,000.00
        head                                                         (see instructions)


  3.1
  37     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      C Type                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1956                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 804696 green/green
                                                                     Check if this is community property                     $160,000.00                $160,000.00
                                                                     (see instructions)


  3.1
  38     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mark VIII                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1956                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 750053BW
        green/brown, original engine,                                Check if this is community property                      $50,000.00                  $50,000.00
        rally prepped, 4 spd                                         (see instructions)


  3.1
  39     Make:     Jaguar                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    XK140 Roadster                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1957                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# S812947 VIN
        G93368S dark blue/ dark blue                                 Check if this is community property                     $120,000.00                $120,000.00
        original engine                                              (see instructions)


  3.1
  40     Make:     Jaguar                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Mark 2 Beacham                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1960                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# P216447BW
        located in AZ warehouse                                      Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 29 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  41     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mark VIII                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1957                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# N71018 black/red
        automatic, all original, sunroof                             Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  42     Make:     Jaguar                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    XKE Convertible                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1962                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 876048 black
        racecar #41                                                  Check if this is community property                      $70,000.00                  $70,000.00
                                                                     (see instructions)


  3.1
  43     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mark 2                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 22449DN white/red
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  44     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      XKE Convertible                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  88,119                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# J671E13662
        maroon/black                                                 Check if this is community property                     $160,000.00                $160,000.00
                                                                     (see instructions)


  3.1
  45     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      CPE                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1971                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# P2R2B220 dark
        blue/ dark blue chrome wire                                  Check if this is community property                      $50,000.00                  $50,000.00
        wheels                                                       (see instructions)


  3.1
  46     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      XJ220                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1992                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                    6822                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SAJJEAEX8X220686 silver/grey                                 Check if this is community property                     $400,000.00                $400,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 30 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  47     Make:     Jeep                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Willy's Overland Truck                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1948                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 4WD20879 Blue,
        AACA National Winner                                         Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.1
  48     Make:       Jeep                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      CJ7                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1984                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  98,939                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        1JCCF87A7ET147249 silver                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  49     Make:       Jensen                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Intercepter                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  49,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 1255231 purpley
        blue/ red                                                    Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.1
  50     Make:       Lamborghini                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Miura S                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1969                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  69,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 3874 matching
        engine, yellow/black                                         Check if this is community property                  $1,136,500.00               $1,136,500.00
                                                                     (see instructions)


  3.1
  51     Make:       Lancia Aurel                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      I B20 Coupe                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  24,382                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# B20S1801 blue/tan
                                                                     Check if this is community property                     $140,000.00                $140,000.00
                                                                     (see instructions)


  3.1
  52     Make:       Land Rover                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      SWB                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 6115273
        green/green                                                  Check if this is community property                      $90,000.00                  $90,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 31 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  53     Make:       Land Rover                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      109 Pickup                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 25107883B blue
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  54     Make:       Land Rover                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Nas Defender                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1993                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SALDH1280PA918640 located in                                 Check if this is community property                      $50,000.00                  $50,000.00
        AZ warehouse                                                 (see instructions)


  3.1
  55     Make:       Lincoln                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Zephyr                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1939                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# H67590 Maroon and
        tan                                                          Check if this is community property                     $125,000.00                $125,000.00
                                                                     (see instructions)


  3.1
  56     Make:       Lloyd                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      LS600                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1960                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 6121907 blue/blue
        plaid                                                        Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  57     Make:       Locomobile                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      48 Sporti                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1920                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 17212 black/black,
        dual windsheild                                              Check if this is community property                     $150,000.00                $150,000.00
                                                                     (see instructions)


  3.1
  58     Make:       Lotus                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Elite                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1962                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 1569 red/black,
        RHD, chrome wire wheels                                      Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 31
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 32 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  59     Make:       Lotus                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Elan S2                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   8,477                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 264137 red/black
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  60     Make:       Lotus                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Cortina                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Rally Car, cream
                                                                     Check if this is community property                      $75,000.00                  $75,000.00
                                                                     (see instructions)


  3.1
  61     Make:     Lotus                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                   Elan Formula Atlantic                                                                               the amount of any secured claims on Schedule D:
         Model:    Special                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1967                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:       11,769                           Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# yellow 0319
        yellow/black, hot rod car                                    Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  62     Make:       Lotus                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Europa                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1974                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 3463R black/black,
        gold stripes                                                 Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.1
  63     Make:       Lotus                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      7 Roadster                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1960                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# engine FWB512521
        #408                                                         Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.1
  64     Make:       Mazda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      K360                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1960                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 1054A001 grey
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 32
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 33 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  65     Make:       Mazda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Cosmo                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# L10A10260
        white/black with plaid                                       Check if this is community property                      $70,000.00                  $70,000.00
                                                                     (see instructions)


  3.1
  66     Make:       McLaren                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      720S                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                      137               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SBM14DCA0JW001837                                            Check if this is community property                     $300,000.00                $300,000.00
        blue/black, glass panels in roof                             (see instructions)


  3.1
  67     Make:       Mercedes                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      300S                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1953                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# IDC0003595ZZ 5
        spd manual, olive green/dark                                 Check if this is community property                     $400,000.00                $400,000.00
        green                                                        (see instructions)


  3.1
  68     Make:     Mercedes                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    300 SL Gullwing                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1955                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 198D405500533
        silver/red                                                   Check if this is community property                  $1,325,500.00               $1,325,500.00
                                                                     (see instructions)


  3.1
  69     Make:     Mercedes                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    190 SL Roadster                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1956                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 1210425500682
        red/tan                                                      Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.1
  70     Make:       Mercedes                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      300 Sedan                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1956                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  93,894                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 1860176500835
        strawberry red/tan                                           Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 34 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  71     Make:       Mercedes                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      280 SL                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1969                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  84,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 113044100008316
        white/dark blue, 4 spd, hardtop                              Check if this is community property                      $90,000.00                  $90,000.00
        euro car, tool kit                                           (see instructions)


  3.1
  72     Make:       Mercedes                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      SLS                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   2,426                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        WDDRJ7HAXCA006497                                            Check if this is community property                     $180,000.00                $180,000.00
        silver/red leather, black wheels                             (see instructions)


  3.1
  73     Make:     Messerschmitt                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    KR175                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1955                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 1871449
        black/cream                                                  Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.1
  74     Make:     Messerschmitt                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    KR200 Bubbletop                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1956                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 57533 red/black
                                                                     Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.1
  75     Make:     Messerschmitt                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    KR200 Convertible                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1958                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 67358
        turquoise/black                                              Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.1
  76     Make:     Messerschmitt                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    TG500                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1960                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 21054 yellow/black,
        visor, rear spare                                            Check if this is community property                     $150,000.00                $150,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 35 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  77     Make:     MGA                                         Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Twincam Roadster                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1960                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# YD31212 black/red
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  78     Make:       MGTD                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Dart                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1952                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  44,449                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# XPAGTD220049
        green/tan                                                    Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.1
  79     Make:       Mini Moke                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Electric Car No Smoke                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       new                                             Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         blue/white
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  80     Make:       Morgan                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1937                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# F490 red/cream
                                                                     Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  81     Make:       Morgan                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   5,177                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 3745 no vin found,
        white/maroon                                                 Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.1
  82     Make:       Morgan                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Three Wheeler                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                        51              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SA9M32854CP202435 green/tan                                  Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 36 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  83     Make:     Morgan                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Three Wheeler                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     2012                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SA9M32856CP202436                                            Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.1
  84     Make:       Morgan Aero 8                             Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  14,375                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 00338 light
        blue/dark blue                                               Check if this is community property                      $75,000.00                  $75,000.00
                                                                     (see instructions)


  3.1
  85     Make:       Morris                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Minor                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1962                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 993956
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.1
  86     Make:     Nash                                        Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Metropolitan Coupe                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1957                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:     Unkown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# E36464
        green/white,, AACA in 1992                                   Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.1
  87     Make:       Nash                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     Metropolitan                                                                                      the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# E92261
        yellow/cream                                                 Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.1
  88     Make:       Nash Healy                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Roadster                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1954                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 2367 black/red,
        hard top                                                     Check if this is community property                     $120,000.00                $120,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 37 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  89     Make:     Nissan                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    2 dr coupe Figaro                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1992                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:       45,202                           Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# FK10019497
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  90     Make:       Opel                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      GT                                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1973                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  13,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 0407NC2986917
        orange/black, automatic                                      Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  91     Make:       Panther                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      watercar                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# SW136639PA
                                                                     Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  92     Make:       Pierce Arrow                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Convertible                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1919                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 311365 grey/black
        fenders, double rear mounts,                                 Check if this is community property                     $200,000.00                $200,000.00
        artillery wheels                                             (see instructions)


  3.1
  93     Make:     Plymouth                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    Special Delux S/W                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1948                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:       39,000                           Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# P15889313 woody
        wagon                                                        Check if this is community property                      $60,000.00                  $60,000.00
                                                                     (see instructions)


  3.1
  94     Make:       Pontiac                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Parisienne                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 8786718876
        green/green                                                  Check if this is community property                      $75,000.00                  $75,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 38 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.1
  95     Make:       Pontiac                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Firebird                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 223677U119259
        Project Car, parts & pieces in                               Check if this is community property                      $10,000.00                  $10,000.00
        AZ warehouse                                                 (see instructions)


  3.1
  96     Make:       Pontiac                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Firebird                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1968                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 223678U611585
        blue/black 6 cyl, 3 sp manual                                Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  97     Make:       Renault                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Jolly                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 3607748
        blue/purple wicker seats                                     Check if this is community property                      $60,000.00                  $60,000.00
        Convertible                                                  (see instructions)


  3.1
  98     Make:       Renault                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Gordini                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1962                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 6856316 red/black
        and tan cloth, 4 dr sedan                                    Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.1
  99     Make:       Rolls Royce                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Phantom II                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1930                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 67XJ shooting
        brake, green/green interior                                  Check if this is community property                     $120,000.00                $120,000.00
                                                                     (see instructions)


  3.2
  00     Make:     Scarab                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    SP convertible                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1958                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:    Unknown                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# AZ332150
        blue/black, 5 spd                                            Check if this is community property                     $400,000.00                $400,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 38
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 39 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  01     Make:       Shelby                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Cobra                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# CSX4282
        blue/white stripe, aluminium                                 Check if this is community property                     $175,000.00                $175,000.00
        block and heads                                              (see instructions)


  3.2
  02     Make:       Shelby                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      CSX5238                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1999                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# XL000238
        blue/white stripe, aluminium                                 Check if this is community property                     $100,000.00                $100,000.00
        block and heads                                              (see instructions)


  3.2
  03     Make:       Speyr Puch                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Halslinger                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1962                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 5352805 army
        green                                                        Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.2
  04     Make:       Studebaker                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Commander                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 4453269
        maroon/cream roof                                            Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.2
  05     Make:       Subaru                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      360                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1969                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# K111L4407 grey/red
        interior                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.2
  06     Make:       Subaru                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      360                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# K111I11361 police,
        white/black                                                  Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 39
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 40 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  07     Make:       Subeam                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      IMP                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1964                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  24,222                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 3411036142LSX
        light blue/dark blue, vinyl                                  Check if this is community property                      $40,000.00                  $40,000.00
        interior, 2 dr sedan                                         (see instructions)


  3.2
  08     Make:       Sunbeam                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Tiger                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# B382002548LRXFE
        green/black,, LAT wheels                                     Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.2
  09     Make:       Suzuki                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Delivery Truck                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1993                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  74,444                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# DD51T 236142
        white                                                        Check if this is community property                        $7,000.00                   $7,000.00
                                                                     (see instructions)


  3.2
  10     Make:       Talbot                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      T23 Cabriolet                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1939                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 93463 two tone
        blue/white interior, twin cab                                Check if this is community property                     $140,000.00                $140,000.00
                                                                     (see instructions)


  3.2
  11     Make:     Talbot                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    T26 Grand Sport                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1954                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 111003 blue/tan,
        older restoration                                            Check if this is community property                     $180,000.00                $180,000.00
                                                                     (see instructions)


  3.2
  12     Make:       Tatra                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      T87                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1948                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 3480332 silver/dark
        green interior, sunroof                                      Check if this is community property                     $300,000.00                $300,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 41 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  13     Make:       Tatra                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      603 4 dr                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  79,970                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 06004001
        black/grey cloth interior                                    Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.2
  14     Make:     Tesla                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                   Roadster R80 Roadster                                                                               the amount of any secured claims on Schedule D:
         Model:    Sport                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     2011                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        5YJRE1A36B1001176                                            Check if this is community property                      $60,000.00                  $60,000.00
        blue/grey/black top                                          (see instructions)


  3.2
  15     Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      FJ40                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1978                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# FJ40272923 mint
        color                                                        Check if this is community property                      $45,000.00                  $45,000.00
                                                                     (see instructions)


  3.2
  16     Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      FJ43                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1978                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# FJ43102908 blue,
        brand new build by FJ                                        Check if this is community property                      $80,000.00                  $80,000.00
        Company                                                      (see instructions)


  3.2
  17     Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      2000 GT                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# MF1010100
        red/black, left drive                                        Check if this is community property                     $700,000.00                $700,000.00
                                                                     (see instructions)


  3.2
  18     Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Nascar                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 42 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  19     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      TR3                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1960                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  81,046                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# TS74212L
        red/black, tool kit                                          Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  20     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      GT6+ Coupe                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1970                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  43,364                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# KC79995L dark
        purple/ tan interior                                         Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.2
  21     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Spitfire 1500                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1977                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# FM66850UC
        blue/tan black top                                           Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.2
  22     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      TR8                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1981                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  24,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# TDVDV8BT402016
        AZ green/plaid brown interior                                Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.2
  23     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      TR4                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         #79 race car
                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  24     Make:     Global Tuk                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    3 Wheeler Roadster                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1973                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        XL9TT3PA013511005 rainbow                                    Check if this is community property                      $20,000.00                  $20,000.00
        colors                                                       (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 43 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  25     Make:     Volkswagon                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    21 Window Bus                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1966                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:  Unknown                               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# 256111411
        blue/white                                                   Check if this is community property                     $100,000.00                $100,000.00
                                                                     (see instructions)


  3.2
  26     Make:       Volkswagon                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Thing                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1973                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 1832840262 yellow
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.2
  27     Make:       Volkswagon                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Super Beetle                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1979                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  27,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 1592007430
        silver/black                                                 Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  28     Make:       White                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Yellowstone Bus                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1936                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  63,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 194367 leather
        interior, red with black                                     Check if this is community property                     $100,000.00                $100,000.00
                                                                     (see instructions)


  3.2
  29     Make:       Willys                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Military Jeep                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1945                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 415639 green
                                                                     Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)


  3.2
  30     Make:       Wolsely                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Hornet                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1966                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  50,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# WA25282960 two
        tone green, dark green roof,                                 Check if this is community property                      $25,000.00                  $25,000.00
        original leather seats                                       (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 43
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 44 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  31     Make:       Zundapp                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Janus                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1958                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# W3571
                                                                     Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.2
  32     Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Super 8                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        SAJWA82C06TH06720                                            Check if this is community property                      $12,000.00                  $12,000.00
                                                                     (see instructions)


  3.2
  33     Make:     Jaguar                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:    XKE Convertible                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1973                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:   Unknown                              Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID# UD1S22811
        blue/tan driver, 4 spd                                       Check if this is community property                      $80,000.00                  $80,000.00
                                                                     (see instructions)


  3.2
  34     Make:       Argo                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      8x8 Frontier 650                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                        $6,000.00                   $6,000.00
                                                                     (see instructions)


  3.2
  35     Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      F350                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  23,000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        1FT8W3DT2GEC49517                                            Check if this is community property                      $35,000.00                  $35,000.00
                                                                     (see instructions)


  3.2
  36     Make:       Freightliner                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      4 Dr Truck                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                  32,600                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Vehicle ID#
        1FVACVDJ87HY37252                                            Check if this is community property                      $75,000.00                  $75,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 44
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 45 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  37     Make:       John Deere                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      H260 Lawn Tractor                               Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  38     Make:       John Deere                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      35G Mini Excavator                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  39     Make:       Toyota                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Fork Lift                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                        $8,000.00                   $8,000.00
                                                                     (see instructions)


  3.2
  40     Make:       Atala                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID# 514488
        single cylinder, gold and red                                Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)


  3.2
  41     Make:       BMW                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      R60/2                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID#
        1812929                                                      Check if this is community property                      $10,000.00                  $10,000.00
        black                                                        (see instructions)


  3.2
  42     Make:       BMW                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Motorcycle 1200 GS                              Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: last six 187082 white
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 46 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  43     Make:       Giulietta                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        GTD3M1017 single cylinder,                                   Check if this is community property                        $8,000.00                   $8,000.00
        brown and blue                                               (see instructions)


  3.2
  44     Make:       Harley Davidson                           Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Road King                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   2,400                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle
                                                                     Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.2
  45     Make:       Harley Davidson                           Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      FLD                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                      837               Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle VIN: 324790
                                                                     Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.2              Harley Davidson
  46     Make:     Motorcycle                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                   FLHRCI Road King with                                                                               the amount of any secured claims on Schedule D:
         Model:    sidecar                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:     1999                                              Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:        773                             Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        BLACK Motorcycle, Vehicle ID#
        1HD1FRW19XY617334 located                                    Check if this is community property                      $10,000.00                  $10,000.00
        in Arizona                                                   (see instructions)


  3.2
  47     Make:       Harley Davidson                           Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Heritage Softail                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2001                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   2,068                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN ending in3067 Motorcycle,
        white                                                        Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.2
  48     Make:       Hercules                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Wankel 2000                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID#
        480005185                                                    Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 47 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  49     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      750 Four                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, brown
                                                                     Check if this is community property                        $4,000.00                   $4,000.00
                                                                     (see instructions)


  3.2
  50     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      300                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, silver
                                                                     Check if this is community property                        $2,500.00                   $2,500.00
                                                                     (see instructions)


  3.2
  51     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Passport                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1982                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID#
        JHDA0103CS208905                                             Check if this is community property                        $3,000.00                   $3,000.00
                                                                     (see instructions)


  3.2
  52     Make:       Honda                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Rune                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        HFSC53084A000150                                             Check if this is community property                        $2,500.00                   $2,500.00
                                                                     (see instructions)


  3.2
  53     Make:       Indian                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Motorcycle Co                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID# 350204
        blue in AZ                                                   Check if this is community property                      $50,000.00                  $50,000.00
                                                                     (see instructions)


  3.2
  54     Make:       Indian                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Roadmaster                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         111 cubic inch
                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 47
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 48 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  55     Make:       Itom                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Supersport                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        GM33584 yellow/cream                                         Check if this is community property                        $4,000.00                   $4,000.00
                                                                     (see instructions)


  3.2
  56     Make:       Lambretta                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      150                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, red/cream
                                                                     Check if this is community property                        $6,000.00                   $6,000.00
                                                                     (see instructions)


  3.2
  57     Make:       Maserati                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Motorcycle                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1957                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN: 6768
                                                                     Check if this is community property                      $20,000.00                  $20,000.00
                                                                     (see instructions)


  3.2
  58     Make:       Matchless                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, black
                                                                     Check if this is community property                        $5,000.00                   $5,000.00
                                                                     (see instructions)


  3.2
  59     Make:       Moto Guzzi                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1988                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, red
                                                                     Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  60     Make:       OCMA                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Devil Motorcycle                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950s                                           Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        VIN:16432 white/red seat
                                                                     Check if this is community property                        $6,000.00                   $6,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 48
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 49 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  61     Make:       Royal Enfield                             Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bullet 500                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        MBFFSV22X2M519076                                            Check if this is community property                        $4,000.00                   $4,000.00
                                                                     (see instructions)


  3.2
  62     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     Silver Jubilee                                                                                    the amount of any secured claims on Schedule D:
         Model:      Bonneville                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1977                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        R111I111                                                     Check if this is community property                        $6,000.00                   $6,000.00
        silver/blue                                                  (see instructions)


  3.2
  63     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bonneville                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        T120RDU13443                                                 Check if this is community property                        $4,000.00                   $4,000.00
                                                                     (see instructions)


  3.2
  64     Make:       Vespa                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      GL 150                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 79229 white
                                                                     Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.2
  65     Make:       Vespa                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Super Corsa                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         red
                                                                     Check if this is community property                      $10,000.00                  $10,000.00
                                                                     (see instructions)


  3.2
  66     Make:       Vespa                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ape                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1963                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 34060
         powder blue                                                 Check if this is community property                      $15,000.00                  $15,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 49
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 50 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  67     Make:       Vespa                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      400                                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1961                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID# 022708
         yellow/tan and yellow interior                              Check if this is community property                      $25,000.00                  $25,000.00
                                                                     (see instructions)


  3.2
  68     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      T120                                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Motorcycle, Vehicle ID#
        SMTD40HL3JT847200                                            Check if this is community property                        $7,500.00                   $7,500.00
        Arizona                                                      (see instructions)


  3.2
  69     Make:       Victoria                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Avanti                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID# A50366
         red                                                         Check if this is community property                        $4,000.00                   $4,000.00
                                                                     (see instructions)


  3.2
  70     Make:       Harley Davidson                           Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      FLHRC                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2009                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID#
        1HD1FR4139Y636225                                            Check if this is community property                        Unknown                     Unknown
        Arizona                                                      (see instructions)


  3.2
  71     Make:       Harley Davidson                           Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      XL 1200 Sportser Lo                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2009                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID#
        1HD1CX3179K405510 located in                                 Check if this is community property                        Unknown                     Unknown
        Arizona                                                      (see instructions)


  3.2
  72     Make:       Indian                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Motorcycle Co                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
        Chief Vintage, Vehicle ID#
        56KCCVAA5E3311173 located                                    Check if this is community property                        Unknown                     Unknown
        in Arizona                                                   (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 50
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 51 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  73     Make:       Kawasaki                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Motorcycle, Vehicle ID#
        JKALEEC11DDA11133                                            Check if this is community property                        Unknown                     Unknown
        Arizona                                                      (see instructions)


  3.2
  74     Make:       Tesla                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      S 90D                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle
        ID#5YJSA1H23FFP75937 4 door                                  Check if this is community property                      $45,000.00                  $45,000.00
                                                                     (see instructions)


  3.2
  75     Make:       Jeep                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Renegade                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle
        ID#1C4BJWCG9DL559410 AZ                                      Check if this is community property                      $22,000.00                  $22,000.00
                                                                     (see instructions)


  3.2
  76     Make:       Pontiac                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Solstice                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle
        ID#1G2MB33B96Y104561 AZ                                      Check if this is community property                        $7,000.00                   $7,000.00
                                                                     (see instructions)


  3.2
  77     Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Impala                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1957                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:             Unknown                    Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle ID#VC57J179082,
        located in San Francisco, CA                                 Check if this is community property                      $30,000.00                  $30,000.00
        Convertible                                                  (see instructions)


  3.2
  78     Make:       GMC                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Yukon                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                   67000                Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle
        ID#1GKFK16Z75J202615                                         Check if this is community property                        $3,525.00                   $3,525.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 51
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 52 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  3.2
  79     Make:       Morris                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini Swift Cooper                               Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1965                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         M-A254-095628 in England
                                                                     Check if this is community property                      $40,000.00                  $40,000.00
                                                                     (see instructions)


  3.2
  80     Make:       Alpha                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Duetto Race Car                                 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1967                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: AR665779
                                                                     Check if this is community property                      $30,000.00                  $30,000.00
                                                                     (see instructions)


  3.2
  81     Make:       Triumph                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bonneville                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: SMTD40HL3JT847200
         located in Scottsdale, AZ                                   Check if this is community property                        $7,000.00                   $7,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Tige                                      Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ski Boat                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         21' Michigan HIN:                                           Check if this is community property                     $30,000.00                   $30,000.00
         T1X0183EE808                                                (see instructions)


  4.2    Make:       Seadoo                                    Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Jet Ski                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Two 10'7" @ $3000/each in                                   Check if this is community property                      $6,000.00                     $6,000.00
         Florida HIN: YDV09070C808,                                  (see instructions)

         YDV09090C808 with 2008
         DORSEY Trailer VIN:
         4TBBT21278K000886




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 53 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  4.3    Make:       Godfrey                                   Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pontoon                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2003                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         22' @ Eagle Lake Marina                                     Check if this is community property                     $12,000.00                   $12,000.00
         storage Edwardsburg,                                        (see instructions)

         Michigan

  4.4    Make:       Seadoo                                    Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Jet ski                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Lakeview pole barn,                                         Check if this is community property                      $6,000.00                     $6,000.00
         Edwardsburg, Michigan                                       (see instructions)


  4.5    Make:       Port Carling                              Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Seabird                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1937                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         25' vintage mahogany boat                                   Check if this is community property                     $50,000.00                   $50,000.00
         stored in Gateway Building,                                 (see instructions)

         Elkhart, IN with 1980 CMPTV
         Trailer VIN: VM00EPM297

  4.6    Make:       Sunseeker                                 Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Manathan 60                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2010                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         "Nancy Lee" Hull No ending in                               Check if this is community property                   $949,000.00                  $474,500.00
         6K910, 60' moored at Catawba                                (see instructions)

         Island Club, 4235 E Beach Club
         Rd, Port Clinton, OH 43452

  4.7    Make:       Boston Whaler                             Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      27 Vantage                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         @ RiverWatch Marina &                                       Check if this is community property                   $130,000.00                    $65,000.00
         Boatyard, 200 SW Monterey Rd,                               (see instructions)

         Stuart, FL

  4.8    Make:       Bravo                                     Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      32' trailer tag along                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 542BE322XFB009266                                      Check if this is community property                      $6,000.00                     $6,000.00
         stored in Gateway Building                                  (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 54 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  4.9    Make:       P J TRAILER                               Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Flat Bed Trailer                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Gooseneck 40' VIN:                                          Check if this is community property                     $15,000.00                   $15,000.00
         4P5LY3429J3027352                                           (see instructions)


  4.1
  0      Make:       Sky Jack                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Scissor Lift located at Aeroplex                            Check if this is community property                      $7,000.00                     $7,000.00
         Building                                                    (see instructions)


  4.1
  1      Make:       United                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      20' Enclosed Trailer                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $4,000.00                     $4,000.00
         VIN: 56JTE2028HA156609                                      (see instructions)


  4.1
  2      Make:       Bravo                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Enclosed Trailer 16"                            Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $8,000.00                     $8,000.00
         VIN: 542BE1825HB017211                                      (see instructions)


  4.1
  3      Make:       Classic                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Stack Trailer                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $15,000.00                   $15,000.00
                                                                     (see instructions)


  4.1
  4      Make:       NoRamp                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     22 Ft Ramp-less Open                                                                              the amount of any secured claims on Schedule D:
         Model:      Trailer                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2011                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $2,500.00                     $2,500.00
         VIN: 1P9BF2320B1646111                                      (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 54
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 55 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  4.1
  5      Make:       Hercules                                  Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     Truck Platform Utility                                                                            the amount of any secured claims on Schedule D:
         Model:      1/2 ton                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1968                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $10,000.00                   $10,000.00
         S/N. 12196                                                  (see instructions)


  4.1
  6      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mini Kids Car                                   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $15,000.00                   $15,000.00
          red with white roof                                        (see instructions)


  4.1
  7      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Kids Pedal Car                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $3,000.00                     $3,000.00
          red/tan                                                    (see instructions)


  4.1
  8      Make:       Austin                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Kids Pedal Car                                  Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $3,000.00                     $3,000.00
          red                                                        (see instructions)


  4.1
  9      Make:       Bugatti                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Type 35 Kid's Car                               Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $10,000.00                   $10,000.00
                                                                     (see instructions)


  4.2
  0      Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Corvette Kidolac                                Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $3,000.00                     $3,000.00
                                                                     (see instructions)


  4.2
  1      Make:       Czech                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pedal Car                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950s                                           Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $2,000.00                     $2,000.00
                                                                     (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 56 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  4.2
  2      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pedal Car                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950s                                           Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $4,000.00                     $4,000.00
          #8                                                         (see instructions)


  4.2
  3      Make:       Ferrari                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      250 Engine on Stand                             Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                   $100,000.00                  $100,000.00
          VIN 225S 0214                                              (see instructions)


  4.2
  4      Make:       Harley Davidson                           Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Bicycle                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $1,500.00                     $1,500.00
                                                                     (see instructions)


  4.2                Hudson Original Neon
                                                                                                                       Do not deduct secured claims or exemptions. Put
  5      Make:       Sign                                      Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $10,000.00                   $10,000.00
                                                                     (see instructions)


  4.2
  6      Make:       Jaguar                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     XK120 Roadster Kids                                                                               the amount of any secured claims on Schedule D:
         Model:      Car - GAS                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $15,000.00                   $15,000.00
          green/tan                                                  (see instructions)


  4.2
  7      Make:       Mercury                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     Monarch Kids Car -                                                                                the amount of any secured claims on Schedule D:
         Model:      Electric                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $4,000.00                     $4,000.00
          red/black                                                  (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 56
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                  Page 57 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                              Case number (if known)    19-04258
  4.2
  8      Make:       Morgan                                    Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                     3 Wheel Kids Car -                                                                                the amount of any secured claims on Schedule D:
         Model:      Electric                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $5,000.00                     $5,000.00
          red/black                                                  (see instructions)


  4.2
  9      Make:       Pegasus Neon                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $20,000.00                   $20,000.00
                                                                     (see instructions)


  4.3
  0      Make:       Studebaker                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Pedal Car                                       Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1950s                                           Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $3,000.00                     $3,000.00
                                                                     (see instructions)


  4.3                Studebaker Vertical
                                                                                                                       Do not deduct secured claims or exemptions. Put
  1      Make:       Neon                                      Who has an interest in the property? Check one
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                     $10,000.00                   $10,000.00
                                                                     (see instructions)


  4.3
  2      Make:       WilliamsJet Tenders                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      385 Turbo S                                     Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         HIN:WTPT3344K718 12'6"                                      Check if this is community property                     $44,000.00                   $44,000.00
         stored at Catawba Island Club,                              (see instructions)

         4235 E Beach Club Rd, Port
         Clinton, OH 43452, Ohio

  4.3
  3      Make:       Formula                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      41' 9" Cabin Motorboat                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1999                                            Debtor 2 only                                     Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         HIN:TNRD7540C899 Repair /                                   Check if this is community property                   $100,000.00                  $100,000.00
         Restoration costs                                           (see instructions)

         approximating $108761.00
         exceed value held at TNT
         Marine, Miami, FL




Official Form 106A/B                                                       Schedule A/B: Property                                                                 page 57
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                Case:19-04258-swd                           Doc #:224 Filed: 11/21/19                         Page 58 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                                  Case number (if known)       19-04258
  4.3
  4      Make:       KAWASAKI                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      4-Wheeler                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: JKBAFSC13FB502393                                      Check if this is community property                              $2,500.00                    $2,500.00
         located in pole barn - value                                (see instructions)

         approximate



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>            $31,312,275.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    11 sets of bedroom furniture including beds, dressers, and side
                                    tables, five sets of living room furniture, sofas, coffee tables, end
                                    tables, tv stands, rugs, three sets of dinning room furniture,
                                    kitchen tables, desks, book shelves, lamps, and additional
                                    furniture not exceeding $625 per item located at Michigan, Florida
                                    and Arizona residences all owned jointly with non-filing spouse                                                               $65,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Dell personal laptop, Apple Macbook, ipad, iphone                                                                               $1,000.00


                                    DVD players, two printers and 24 televisons located in MI, AZ, FL
                                    residences owned jointly with non-filing spouse                                                                                 $5,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Three watercolor paintings 30 x 42 one by John Mitchell located in
                                    Edwardsburg, MI marital home owned jointly with non-filing
                                    spouse; fish sculpture/wall hanging in FL Condo                                                                               $18,000.00


                                    Gold ten ounces @ $1,497.20/oz on Petition Date                                                                               $14,972.00


                                    Two 4 Troy ounces Silver Proof bars registered with American
                                    Historic Society @ 17.73/oz on Petition Date - in Chapter 11
                                    Trustee possession                                                                                                                $141.84


Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 58
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                Case:19-04258-swd                    Doc #:224 Filed: 11/21/19           Page 59 of 67
 Debtor 1       Najeeb Ahmed Khan                                                                 Case number (if known)   19-04258
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                     treadmill, pool table located in Edwardsburg, MI home owned
                                    jointly with non-filing spouse                                                                          $1,200.00


                                    Golf clubs located in Hangar 18, Elkhart, IN                                                              $400.00


                                    used Drone                                                                                                $400.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Four handguns: two glock 9mm, smith and weston 357, 45mm
                                    handgun;
                                    22 Rifle, 12 gage shotgun, Winchester short mag and two gun
                                    safes                                                                                                   $4,500.00


                                    AK47 and Blaser Long Guns - value approximate                                                           $1,500.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    General Wardrobe, leather jackets used for motorcycle riding,
                                    coats, shoes                                                                                            $3,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Rolex ($2700), 18K Gold Ebel ($5900) and casual Ebel ($1400)
                                    watches                                                                                               $10,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                $125,113.84


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                  Current value of the

Official Form 106A/B                                                 Schedule A/B: Property                                                      page 59
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                       Case:19-04258-swd                                    Doc #:224 Filed: 11/21/19                Page 60 of 67
 Debtor 1         Najeeb Ahmed Khan                                                                                           Case number (if known)   19-04258
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                    $400.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Portfolio Checking
                                              17.1.       8068                                    1st Source Bank                                                  $886,087.15



                                              17.2.       Checking                                Lake City Bank account ending in 2900                            $145,200.45


                                                          Health Savings                          HSA Bank, P.O. Box 939, Sheboygan, WI
                                              17.3.       Account                                 53081 Participent Account ID ending in 1948                        $73,471.43


                                                          Portfolio Checking
                                              17.4.       6709                                    1st Source                                                         $14,618.20

                                                                            KeyBank Trust account ending in 1941
                                                                            -proceeds from sales of Icon A5 plane
                                                          Trust Account may ($290000 owed to Sarah Air), helicopter
                                                          be in the name of ($525000 owed to Khan Aviation, Inc.), and FL
                                                          Debtor Najeeb     storage building ($350000 KRW Investments,
                                              17.5.       Khan              Inc)                                                                                             $1.00


                                                                                                  PayPal - US $12134.71 Great Britain $838.19
                                              17.6.       PayPal                                  initiated transfer to Chapter 11 Trustee                           $12,972.90


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                        Mutual Fund with RPCA Financial Ventures LP (John Rosenthal
                                                        Capital Management)                                                                                        $104,465.32


                                                        E*Trade account ending in 3820                                                                             $740,338.56


                                                        Wells Fargo Advisors Investment Account ending in 8256 - Net of
                                                        Margin Debt STOCK EQUITIES SUBJECT TO
                                                        RESTRICTIONS/PENALITIES/NOTICE FEDERAL COMPLIANCE TO
                                                        LIQUIDATE                                                                                                 $1,182,129.52


                                                        Whitestone REIT (NYSE: "WSR") 4,932 shares @ $13.47 on Petition
                                                        Date                                                                                                         $66,434.04



Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                Case:19-04258-swd                    Doc #:224 Filed: 11/21/19       Page 61 of 67
 Debtor 1       Najeeb Ahmed Khan                                                             Case number (if known)   19-04258
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                             % of ownership:

                                         KRW Investments, Inc. EIN: XX-XXXXXXX Ch11
                                         filed USBCWDMI 10/08/19 #19-04264 - value per
                                         Schedule A/B without deducting for avoidable
                                         security interests                                         100          %                $18,123,358.00


                                         GN Investments, LLC EIN: XX-XXXXXXX Ch11 filed
                                         USBCWDMI 10/08/19 #19-04262- value per
                                         Schedule A/B (Doc 70-1) without deducting for
                                         avoidable security interests                               100          %                 $3,026,344.15


                                         NAP Realty, LLC EIN: XX-XXXXXXX - 33% interest
                                         grove in Peoria, large apartment complex
                                         -VALUE ESTIMATED                                            33          %                    $85,000.00


                                         Merlin Energy LLC EIN: XX-XXXXXXX owns Merlin
                                         Systems, Inc. -VALUE ESTIMATED                              59          %                  $100,000.00


                                         Khan Aviation, Inc. EIN: XX-XXXXXXX Ch11 filed
                                         USBCWDMI 10/08/19 #19-04261- value per
                                         Schedule A/B without deducting for avoidable
                                         security interests                                         100          %                 $4,433,341.00


                                         Sarah Air, LLC Ch11 filed USBCWDMI 10/08/19
                                         #19-04268 - value per Schedule A/B (Doc 16)
                                         without deducting for avoidable security
                                         interests                                                  100          %                 $1,175,001.00


                                         NJ Realty, LLC EIN: XX-XXXXXXX Ch11 filed
                                         USBCWDMI 10/08/19 #19-04266 - value per
                                         Schedule A/B (Doc 34) without deducting for
                                         avoidable security interests                               100          %                 $1,000,110.88


                                         NAK Holdings, LLC Ch11 filed 10/08/19
                                         USBCWDMI #19-04267 - owns 1963 Jaguar LWE,
                                         1955 D type, 1957 XKSS, 2016 McLaren, 1937
                                         PurSang Bugatti, 1950 Land Rover, Deposits -
                                         value per Doc 20 Schedule A/B without
                                         deducting for avoidable security interests                 100          %                 $5,624,372.00


                                         Cearah Enterprise, LLC EIN: XX-XXXXXXX owns
                                         BT & F tools @ $150000; 4D Heathware @$50000
                                         & Go Informatics, Inc. @ $50000 -VALUE
                                         ESTIMATED                                                   50          %                  $250,000.00


                                         KR7525, LLC EIN: XX-XXXXXXX holds Norris
                                         Equity Partners Ventures Fund -VALUE
                                         ESTIMATED                                                  87.5         %                  $875,000.00




Official Form 106A/B                                                 Schedule A/B: Property                                                  page 61
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                Case:19-04258-swd                    Doc #:224 Filed: 11/21/19       Page 62 of 67
 Debtor 1       Najeeb Ahmed Khan                                                             Case number (if known)   19-04258


                                         K&S Investments, LLC holds interest in Frost
                                         Control, LLC development stage company
                                         -VALUE ESTIMATED                                            25        %                       $2,500.00


                                         OneSource Virtual - Dallas, Texas based
                                         Business Process as a Service (BPaaS)
                                         outsourcing company --VALUE ESTIMATED                       0.6       %                  $3,000,000.00


                                         RCSB, LLC EIN: XX-XXXXXXX holds shares in a
                                         local Ruth Chris -VALUE ESTIMATED                          8.33       %                     $35,000.00


                                         CyMedica Orthopedicas, Inc. - a medical device
                                         company located at 19120 N Pima Rd.,
                                         Scottsdale AZ 85255 -VALUE ESTIMATED                        3         %                   $150,000.00


                                         Interlogic Outsourcing, Inc. EIN: XX-XXXXXXX
                                         Payroll processing company a/k/a IOIPay (Ch11
                                         USBCNDIN #19-31445)                                        100        %                             $1.00


                                         IOI West, Inc. - (Ch11 USBCNDIN #19-31447)                 100        %                             $1.00


                                         Lakeview Technology, Inc. EIN: XX-XXXXXXX
                                         (Ch11 USBCNDIN #19-31449)                                  100        %                             $1.00


                                         Lakeview Holdings, Inc. EIN: 472887589 (Ch11
                                         USBCNDIN #19-31448): (owns IOI Payroll
                                         Services, Inc. Ch11 USBCNDIN #19-31446 &
                                         TimePlus Systems, LLC Ch11 USBCNDIN
                                         #19-31451)                                                 100        %                             $1.00


                                         ModEarn, Inc. (Ch11 USBCNDIN #19-31450)                   53.40       %                             $1.00


                                         RPCA FINANCIAL VENTURES LP EIN:
                                         XX-XXXXXXX -VALUE ESTIMATED                               <1%         %                     $10,900.00


                                         GSO PRIVATE INVESTORS II B, LLC EIN:
                                         XX-XXXXXXX (included in #35 JP Morgan fund)                 1         %                             $1.00


                                         CORE SENIOR LENDING FUND (PB) LP - EIN:
                                         XX-XXXXXXX (included in #35 JP Morgan fund)                 1         %                             $1.00


                                         Merlin Ventures LLC EIN: XX-XXXXXXX- not
                                         operating, no assets                                       100        %                             $1.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
        Yes. Give specific information about them
                                    Issuer name:

Official Form 106A/B                                                 Schedule A/B: Property                                                 page 62
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                     Case:19-04258-swd                  Doc #:224 Filed: 11/21/19                     Page 63 of 67
 Debtor 1         Najeeb Ahmed Khan                                                                           Case number (if known)      19-04258


                                            U.S. Savings Bonds                                                                                            $1,000.00


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA                               Wells Fargo Advisors Account 0116                                         $224,587.01


                                          IRA                               John Hancock Life & Health Ins Co. Account
                                                                            xxxx5977xx rollover from Interlogic
                                                                            Outsourcing Inc. 401(k)                                                   $511,648.32


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
        Yes. Give specific information about them...

                                                Najeeb Ahmed Khan 2016 Revocable Trust uad 12/7/2016 - tangible
                                                personal property (not controlled by title)                                                                     $1.00


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                                Commercial Pilot's License                                                                                      $1.00


                                                Concealed Carry License - Michigan                                                                              $0.00


 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 63
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                Case:19-04258-swd                    Doc #:224 Filed: 11/21/19                 Page 64 of 67
 Debtor 1       Najeeb Ahmed Khan                                                                      Case number (if known)   19-04258
28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         2018 State of Indiana tax return filed
                                                             10/15/19                                        State of Indiana                     $6,067.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      K&S Ventures EIN: XX-XXXXXXX loan                                                         $44,000.00


                                                      Whitestone REIT 2019 Director fees                                                        $11,911.00


                                                      Shareholder/Member Loans as of 12/31/18 per Schedule F
                                                      Khan Aviation, Inc. $6,720,773.83; KRW Investments Inc.
                                                      $7,836,828.44; GN Investments LLC Balance Sheet
                                                      $1,815,380.24 + possible additional once records obtained                            $16,399,982.51


                                                      Interlogic Outsourcing, Inc. and related entities shareholder
                                                      notes payable (per Interlogic Outsourcing Inc Ch11
                                                      proceeding USBCNDIN- South Bend Division #19-31445-hcd
                                                      SCHEDULE F): $12,420,343.00                                                                 Unknown


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Northwestern Mutual: Universal Life
                                         Insurance Policy ending in 0713                      Sarah A Shoemaker                                $207,368.48


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 64
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case:19-04258-swd                            Doc #:224 Filed: 11/21/19                                   Page 65 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                                               Case number (if known)        19-04258


                                                          Various claims against KeyBank N.A. preference actions,
                                                          turnover of personal property (Schedule 1 to 7/23/19
                                                          Non-Recourse Bailment Agreement: car collection);
                                                          Adversary Proceeding for recovery of money and property,
                                                          avoidance of liens & security interests                                                                              Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          2019 FEDERAL and STATE income tax refunds (attributed to
                                                          period from 1/1/19 - Petition Date), none anticipated due to
                                                          existing liabilities                                                                                                 Unknown


                                                          2018 Income Tax refunds - IRS & MI taxes OWING;
                                                          amendments may be required upon procurement of certain
                                                          business records previously requested but not produced by
                                                          taxing authorities' filing deadlines                                                                                       $0.00


35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          JPMorgan Investment - Chase Bank Alternative Asset Fund
                                                          (holds GSO Private Investors II B, LLC, Core Senior Lending
                                                          Fund (PB) LP and others)                                                                                         $979,128.43



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................        $59,502,748.35


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 65
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                   Case:19-04258-swd                            Doc #:224 Filed: 11/21/19                                   Page 66 of 67
 Debtor 1        Najeeb Ahmed Khan                                                                                               Case number (if known)        19-04258


                                        Safe - in Car collection for Car records                                                                                                 $500.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....




44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $500.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                             Memberships: Exclusive Resorts - equity membership in private
                                             vacation club; Rattlesnake Island Club equity member & Catawba
                                             Island Club, Port Clinton, OH                                                                                                     Unknown


                                             Memorabilia, tools, parts and other items (non-motor car lots) located
                                             in hangars and warehouses estimated value by RMS (RM Auctions,
                                             Inc. d.b.a. RM Sotheby's) to be auctioned with Motor Cars Collection                                                          $200,000.00


                                             Two Shore stations and Three jet ski lifts on 120' dock at Edwardsburg
                                             MI Residence - owned jointly with nonfiling spouse                                                                                $7,000.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 66
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                    Case:19-04258-swd                               Doc #:224 Filed: 11/21/19                                     Page 67 of 67
 Debtor 1         Najeeb Ahmed Khan                                                                                                     Case number (if known)   19-04258

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $207,000.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $6,885,000.00
 56. Part 2: Total vehicles, line 5                                                                    $31,312,275.00
 57. Part 3: Total personal and household items, line 15                                                  $125,113.84
 58. Part 4: Total financial assets, line 36                                                           $59,502,748.35
 59. Part 5: Total business-related property, line 45                                                         $500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                  $0.00
 61. Part 7: Total other property not listed, line 54                                             +       $207,000.00

 62. Total personal property. Add lines 56 through 61...                                               $91,147,637.19                 Copy personal property total          $91,147,637.19

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $98,032,637.19




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 67
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
